                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 UNITED STATES OF AMERICA,                            MEMORANDUM DECISION AND
                                                      ORDER DISMISSING FOR LACK OF
                         Plaintiff,                   JURISDICTION DEFENDANT’S PRO SE
                                                      MOTION FOR OFFENSE LEVEL
 v.                                                   REDUCTION
 SIMMON LEE WILCOX,
                                                      Case No. 2:13-CR-717 TS
                         Defendant.
                                                      District Judge Ted Stewart


       This matter is before the Court on Defendant’s pro se Motion for Offense Level

Reduction Based on Amended Commentary to § 3E1.1. Defendant seeks a modification

pursuant to 18 U.S.C. § 3582(c)(2), which permits a sentence modification “in the case of a

defendant who has been sentenced to a term of imprisonment based on a sentencing range that

has subsequently been lowered by the Sentencing Commission” when “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.”

       “To be eligible for a sentence reduction under § 3582(c)(2), the applicable Guidelines

range must have been lowered by an amendment to the Guidelines listed in § 1B1.10(d) of the

Guidelines Manual.” 1 Defendant’s Motion appears to rely on Sentencing Guidelines

Amendment 810, which recently clarified the commentary to Sentencing Guideline § 3E1.1.

Amendment 810 is not listed in § 1B1.10(d) and, therefore, Defendant is not entitled to relief

under § 3582(c)(2). 2


       1
           United States v. Washington, 655 F. App’x 714, 716 (10th Cir. 2016).
       2
           United States v. Avila, 997 F.2d 767, 768 (10th Cir. 1993).


                                                  1
      It is therefore

      ORDERED that Defendant’s pro se Motion for Offense Level Reduction Based on

Amended Commentary to § 3E1 (Docket No. 427) is DISMISSED FOR LACK OF

JURISDICTION.

      DATED this 29th day of November, 2018.

                                       BY THE COURT:



                                       Ted Stewart
                                       United States District Judge




                                          2
